Case: 20-60316      Document: 00515906227         Page: 1     Date Filed: 06/21/2021




            United States Court of Appeals
                 for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                   No. 20-60316
                                                                                 FILED
                                                                             May 28, 2021

   Larry Pointer, III,                                                      Lyle W. Cayce
                                                                                 Clerk
                                                            Petitioner—Appellant,

                                       versus

   Marshal Turner,

                                                            Respondent—Appellee.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:17-CV-56


   ORDER:
          Larry Pointer III, Mississippi prisoner # 196074, was convicted of
   murder and aggravated assault. He moves for a certificate of appealability
   (“COA”) under 28 U.S.C. § 2253(c). Relevant to this inquiry, he argues that
   his trial counsel rendered ineffective assistance of counsel by failing to test
   DNA evidence, failing to have the 911 recording transcribed, and allowing
   him to be convicted based on perjured testimony. The district court denied
   relief on the merits.
          To obtain a COA, Pointer must make “a substantial showing of the
   denial of a constitutional right.” Id. § 2253(c)(2); Slack v. McDaniel, 529 U.S.
   473, 483 (2000). Where the district court denies relief on the merits,
Case: 20-60316      Document: 00515906227            Page: 2        Date Filed: 06/21/2021




   § 2253(c)(2) requires the applicant to show that reasonable jurists “would
   find the district court’s assessment of the constitutional claims debatable or
   wrong.” Slack, 529 U.S. 473, 484 (2000). And it is not enough that the
   constitutional claim standing alone is debatable; the applicant also must show
   that the district court’s application of the relitigation bar to that claim was
   debatable or wrong. Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); 28 U.S.C.
   § 2254(d).
          Pointer fails to show that any of his three claims for ineffective
   assistance of counsel can meet these standards. His DNA-testing claim is
   different from the one he raised in the district court, so he cannot get a COA
   on it here. See Black v. Davis, 902 F.3d 541, 545 (5th Cir. 2018). His 911-call
   claim fails because trial counsel played the 911 call to the jury, so it is unclear
   what added benefit could come from the transcript. Nor is it clear how a
   transcript of the 911 call would help Painter’s self-defense argument given his
   later confession to the police that he might’ve stabbed his victim “too many
   times” (more than two dozen). And his perjured-testimony claim fails
   because, as the state court determined, his trial lawyer competently
   challenged the witness’s credibility.
          Painter’s COA application is therefore DENIED.




                                          __________________________
                                         Andrew S. Oldham
                                         United States Circuit Judge




                      Certified as a true copy and issued
                      as the mandate on Jun 21, 2021
                      Attest:
                      Clerk, U.S. Court of Appeals, Fifth Circuit
